11/22/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA
                           No. DA 21-0616

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

ANTHONY THOMAS DISHON,

          Defendant and Appellant.

_______________________________________________________________
               ORDER TO CONSOLIDATE CASES


     Upon consideration of the Appellant’s motion to consolidate cases,

having no objection from the State and with good cause appearing,

Appellant’s motion to consolidate is GRANTED. It is hereby ORDERED

that Cause Nos. DA 21-0616 and DA 21-0617 be consolidated for the

purposes of appeal under Cause No. DA 21-0616.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                 November 22 2022